DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) remains anticipated by Cao et al. [US 2012/0327383, cited by the applicant].
For claims 1 and 12, Cao teaches a computer program product (computer system for implementation of method, see Fig. 14) comprising a non-transitory computer readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least perform a method for tuning a target apparatus of a patterning process, the method comprising: obtaining 
(i) a reference performance (gathering reference scanner performance, see Figs. 9 and 10), and 
(ii) measurement data of a substrate subjected to the patterning process at the target apparatus (CD measurement, see Figs. 11 and 12), the measurement data indicative of a performance of the target apparatus; 

responsive to the cause an optical parameter associated with an adjustable optical characteristic to reduce the performance mismatch in the optical characteristic (adjusting the target scanner knobs to match CDref, see [0079]-[0080]).
For claim 18, Cao teaches a computer program product (computer system for implementation of method, see Fig. 14) comprising a non-transitory computer readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least: 
obtain (i) a reference performance (gathering reference scanner performance, see Figs. 9 and 10), 
(ii) measurement data of a substrate subjected to a patterning process at a target apparatus (CD measurement, see Figs. 11 and 12), the measurement data indicative of a performance of the target apparatus, and 
(iii) a sensitivity model configured to translate an optical characteristic to the performance of the patterning process (sensitivity model based on CD used as reference model, see [0051], CD used to determine and generate TCC, see [0079]-[0080]); 

perform a simulation using the sensitivity model to determine a cause of the performance mismatch as distinguished from another cause of the performance mismatch (performance matching based on adjusted simulation model including optical behavior, see [0068]-[0070]); and 
responsive to the cause, adjust an optical parameter corresponding to the optical characteristic of the target apparatus to reduce the performance mismatch (adjusting the target scanner knobs to match CDref, see [0079]-[0080]).
For claims 2 and 13, Cao teaches the determining the cause comprises: obtaining a sensitivity model including the optical parameter associated with the adjustable optical characteristic (sensitivity model based on CD, see [0051], adjustable optic knobs, see [0068],[0079], and [0080]); performing a sensitivity analysis based on the sensitivity model employing the reference performance and the measurement data (reference models based on CD used to determine TCC mismatch, see Figs. 9-12); and identifying a dominant optical parameter that causes the performance mismatch (to be corrected scanner knobs, see [0079]-[0080]).
For claims 5, 6, 15, and 20, Cao teaches the adjusting of the optical parameter includes adjusting an illumination pupil of the target apparatus (illumination source pupil, see [0064] and [0080]), wherein the adjusting of the optical parameter includes adjusting a lens aberration of the target apparatus (lens aberration, see [0066]).
For claim 7, Cao teaches the performance mismatch is minimized (adjusted to match, see [0080]).
For claims 9-11, 16 and 17, Cao teaches the reference performance is a performance of a reference apparatus different from the target apparatus (see [0068]), the reference performance is a performance of the target apparatus determined at a particular time of the patterning process correcting drift over time, see [0068]), and the performance of the target apparatus and the reference performance are related to a parameter of the patterning process including critical dimension (CD, see Figs. 9-12) and/or overlay.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Cao et al. [US 2009/0300573, cited by the applicant, hereinafter Cao2].
For claim 3, Cao fails to teach the adjusting the optical parameter is an iterative process, an iteration comprises: determining a value of a dominant optical parameter such that the performance mismatch is reduced; adjusting an optical parameter of the target apparatus according to the determined value of the dominant optical parameter; and determining whether the performance mismatch is reduced.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the iterative process as taught by Cao2 in the process as taught by Cao in order to ensure that the best match is determined after multiple adjustments.
Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Zhang et al. [US 2008/0184192, cited by the applicant].
For claims 4, 14, and 19, Cao fails to teach the optical characteristic is a non-tunable characteristic represented by an apodization map, a phase map, a retardation map, and/or a diattenuation map.
Zhang teaches the optical characteristic is a non-tunable characteristic represented by an apodization map (apodization model based on transmission profile mapping, see [0059]-[0061]), a phase map, a retardation map, and/or a diattenuation map.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an apodization model as taught Zhang in the optical characteristic as taught by Cao in order to include the apodization model in the lithography model in order to match the cross coefficient more accurately.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Ye et al. [US 2012/0303151, cited by the applicant].
For claim 8, Cao fails to teach printing a pattern on the substrate using the target apparatus tuned according to the optical parameter; and obtaining measurement data of the printed pattern; and verifying the performance of the target apparatus against the reference performance based on the measurement data.
Ye teaches printing a pattern on the substrate using the target apparatus tuned according to the optical parameter (step S502, see Fig. 5); and obtaining measurement data of the printed pattern (S504); and verifying the performance of the target apparatus against the reference performance based on the measurement data (analyze drift and update knob settings then repeats exposure, see Fig. 5 and [0056]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to feedback control loop as taught by Ye in the method as taught by Cao in order to eventually converge to the optimum tunable settings.
Response to Arguments
Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive. The applicant argues on pages 7-9, regarding claims 7-9, that the cited portions of Cao fails to teach identifying a cause of a mismatch, i.e., no disclosure of determining an optical cause of a performance mismatch as distinguished from a non- optical cause of performance mismatch.  The Examiner respectfully disagrees.
Cao describes in paragraphs [0079] and [0080] the adjustment of the projection optical system and illumination system of the to-be-matched scanner in order to match the performance of the reference scanner. The configuration of illumination system and projection optics contribute to the production of the image at the wafer of the to-be-matched scanner and are the contributing factors to the point source TCC drift and other temporal drift that are determined based on the measurement and subsequent modeling recalibration. The configuration of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759